Citation Nr: 9906742	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-15 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of unauthorized prive treatment rendered 
on August 28, 1997.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1945. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs Medical Center in Gainesville, 
Florida, (hereinafter AOJ).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the AOJ. 

2.  Service connection is in effect for several 
musculoskeletal disabilities, currently rated a combined 50 
percent disabling; service connection is not in effect for a 
cardiovascular disease or any other disease affecting the 
cardiovascular system. 

3.  The AOJ has reported that the medical expenses for which 
reimbursement or payment is sought were incurred as a result 
of private medical treatment for chest pain initiated in the 
emergency room of a private medical facility on August 28, 
1997.  

4.  There was no prior authorization for the treatment in 
question rendered on August 28, 1997, and the medical 
treatment rendered on that day was for a non-service-
connected condition.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
expenses incurred as a result of unauthorized prive treatment 
rendered on August 28, 1997, are not met.  38 U.S.C.A. 
§§ 1703, 1710, 1728, 5107 (West 1991); 1703, 1710 (West Supp. 
1998); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.120, 17.130 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, while 
neither the Medical Administrative Service (MAS) file nor the 
clinical records from the treatment in question are of 
record, the absence of this evidence, as will be explained in 
greater detail below, does not compel a remand given the fact 
that the adjudication of the matters in dispute does not 
depend or hinge upon detailed consideration of this evidence.  
Thus, the Board concludes that the additional delay in the 
adjudication of the veteran's appeal which would result from 
a remand to obtain this evidence would not be warranted.   


I.  Legal Criteria

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

"The [VA] Secretary . . . shall furnish hospital care, and 
may furnish nursing home care, which the Secretary determines 
is needed . . . to any veteran who has a service-connected 
disability rated at 50 percent or more."  38 U.S.C.A. § 
1710(a)(1)(D) (West 1991); 38 U.S.C.A. § 1710(a)(1)(B) (Supp. 
1998).

When VA facilities are not able to provide economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
medical service, the Secretary may contract with non-VA 
facilities for such care and services, either on a group or 
an individual basis.  38 U.S.C.A. § 1703(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 17.52 (1998).  The Secretary's 
authority to contract with non-VA hospitals for hospital 
care, however, is available only under limited circumstances.  
See e.g.,  38 U.S.C.A. § 1703(a)(1) (contract permitted for 
the treatment of a service-connected disability or a 
disability for which the veteran was discharged or released 
from active military, naval or air service), § 1703(a)(3) 
(contract permitted for emergency treatment of a veteran 
receiving care at a VA facility).

Also for application is 38 C.F.R. § 17.54 (1998), which 
provides as follows:

(a)	The admission of a veteran to a non-Department of 
Veterans Affairs hospital at Department of Veterans Affairs 
expense must be authorized in advance. or by 
others in his or her behalf is dispatched to the Department 
of Veterans Affairs (1) for veterans in the 48 contiguous 
States and Puerto Rico, within 72 hours after the hour of 
admission, including in the computation of time Saturday, 
Sunday and holidays, or (2) for veterans in a noncontiguous 
State, territory or possession of the United States (not 
including Puerto Rico) if facilities for dispatch of 
application as described in this section are not available 
within the 72-hour period, provided the application was filed 
within 72 hours after facilities became available.

(b)	When an application for admission by a veteran in one of 
the 48 contiguous States in the United States or in Puerto 
Rico has been made more than 72 hours after admission, or 
more than 72 hours after facilities are available in a 
noncontiguous State, territory of possession of the United 
States, authorization for continued care at Department of 
Veterans Affairs expense shall be effective as of the 
postmark or dispatch date of the application, or the date of 
any telephone call constituting an informal application.

To be entitled to reimbursement or payment by the VA of the 
cost of unauthorized medical treatment, it must be shown 
that:

(a) The treatment was either for an 
adjudicated service-connected disability, 
or a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, or for any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability.

(b) A medical emergency existed and delay 
would have been hazardous to the life or 
health, and

(c) No VA or other Federal facilities 
were feasibly available.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120 (1998).

All three criteria must be met before the benefit may be 
granted.  Id.


II. Facts and Analysis

Service-connection is in effect for several musculoskeletal 
disabilities, and the combined service-connected disability 
rating is 50 percent.  Thus, the veteran met the criteria of 
38 U.S.C.A § 1710(a)(1)(D) (West 1991) and 1710(a)(1)(B) 
(West Supp. 1998) entitling him to treatment at VA facilities 
for any condition, whether service-connected or not.  The 
record reflects that the VA has treated the veteran for 
several disabilities since his separation from service.  

According to the AOJ, the veteran was transported by 
ambulance to the emergency room of the Columbia Ocala 
Regional Medical Center on August 28, 1997, with the 
diagnoses on the emergency room report listed as chest pain, 
rule out myocardial infarction.  Service connection is not in 
effect for a cardiovascular disorder or any disease which 
would affect the cardiovascular system, and the veteran does 
not contend that the treatment rendered on August 28, 1997, 
was for a service-connected disability.  Instead, it is his 
contention that because his service connected disability is 
rated 50 percent, the applicable legal criteria provide for 
entitlement to payment or reimbursement of any medical 
expenses incurred in a private medical facility.  However, as 
was conceded by the veteran's representative in a November 
1998 statement, "no current statutory provisions exist to 
support this case." 

With regard to the contention of the veteran that the legal 
criteria provide for entitlement to the benefits sought, the 
Board notes that while the provisions of 38 U.S.C.A. 
§ Section 1703(a) (West 1991 & Supp. 1998) at first glance 
appear to offer a potential remedy to the veteran, these 
provisions authorize the Secretary to contract with non-VA 
facilities to provide hospital care or medical services when 
VA facilities are not capable of providing such services.  In 
the instant case, there is no probative evidence of record 
suggesting that there were no VA facilities which could have 
provided the treatment in question.   Moreover, there is no 
indication that there is a "contract" for the services 
provided to the veteran between the VA and the Columbia Ocala 
Regional Medical Center.  

As pertinent to this appeal, the provisions of § 1703 state 
that the Secretary may contract with non-VA hospitals for 
hospital care for any disability of a veteran who has a 
service-connected disability rated 50 percent or more, 
38 U.S.C.A. § 1703(a)(2)(A) (West 1991 & Supp. 1998), or for 
"medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time as the veteran can 
safely be transferred to a Department facility."  38 U.S.C.A. 
§ 1703(a)(3) (West 1991 & Supp. 1998) (emphasis added).  In 
the instant case, while the veteran's service-connected 
disability is rated as 50 percent, the other criteria of 
§ 1703, as emphasized above, are not met, as there is no 
indication that were no VA facilities which could have 
provided the treatment in question or that there was a 
"contract" for the services provided to the veteran between 
the VA and the Columbia Ocala Regional Medical Center.  
Furthermore, while at least a portion of the private medical 
treatment in question may have been for a "medical 
emergency," the veteran was not "receiving medical services 
in a Department facility," as this concept has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court).  The Court has stated that in 
order to prevail under § 1703(a)(3), it must be shown that a 
veteran had to be "transferred" from a VA medical facility 
that could not provide the necessary treatment directly to a 
private facility that could provide that care.  See Zimick v. 
West, 11 Vet. App. 45 (1998).  The veteran in this case was 
not transferred from a VA medical facility to a private 
facility during the time period in question, and such a 
contention is not even made by the veteran.     

Even were the Board to conclude that the veteran was eligible 
pursuant to § 1703 for contracted hospital care at non-VA 
facilities, which the Board does not conclude as indicated in 
the above discussion, entitlement to the benefits sought 
required the care to have been authorized in advance, or, if 
such authorization could not have been obtained due to the 
"emergent" nature of the condition, the veteran or someone 
on his behalf must have contacted the VA within 72 hours of 
his admission for the treatment in question.  38 C.F.R. § 
17.54 (1998).  No prior authorization for the treatment is 
shown or contended, nor is it shown or contended that the 
veteran or someone on his behalf contacted the VA to obtain 
authorization after he was admitted to the emergency room of 
the Columbia Ocala Regional Medical Center.  The veteran was 
informed of this duty to notify the VA within 72 hours of his 
admission to a private medical facility in the description of 
health care benefits provided to him by the VA.  Thus, his 
reliance on this description of the criteria for health care 
benefits provided to him by the VA, and his representative's 
contention that this description implied that veterans with 
service-connected disabilities rated as 50 percent or greater 
are entitled to be reimbursed by VA for any private medical 
treatment, cannot be used as bases to grant entitlement to 
the benefits sought.  In addition, the veteran's contention 
that the portion of the description of health benefits 
provided him by the VA that indicated he could receive 
treatment at a private medical facility while on "travel" 
forms a basis for entitlement to reimbursement of the medical 
expenses in question is without merit, as he was informed in 
this description that he was to have an official at the 
private medical facility in question contact the closest VA 
medical facility to determine the eligibility for the private 
medical treatment purported to be necessary while on 
"travel."  Again, no such action occurred, nor does the 
veteran contend that an official employed by the Columbia 
Ocala Regional Medical Center contacted the closest VA 
medical facility to determine whether he was eligible for the 
treatment in question.  

As it is clear from the discussion above that the treatment 
in question provided by the Columbia Ocala Regional Medical 
was not authorized, the veteran could only prevail in this 
case if all three criteria listed at 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120 (1998) were met.  Because the treatment in 
question was not for a service-connected disability, and the 
veteran does not have a "total disability permanent in 
nature resulting from a service-connected disability," 
entitlement to the reimbursement or payment of the medial 
expenses may not be granted under the provisions of 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120 (1998).  In addition, to 
the extent that the treatment in question may have been 
procured in preference of VA treatment, the benefits sought 
cannot be provided.  38 C.F.R. § 17.130 (1998).

In short, a review of the controlling legal authority 
revealed no provision which would provide for entitlement to 
the benefits sought.  The Board is bound by the controlling 
legal criteria, and it is beyond the power of the Board to 
grant entitlement to the benefits sought on any of the bases 
mentioned by the veteran or his representative. 


ORDER

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of unauthorized prive treatment rendered 
on August 28, 1997, is denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals




- 9 -


- 5 -


